DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on02/15/2021 has been entered.
 
Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 02/15/2021. The following is the status of the claims:

Claims 1 and 10-14 are pending.
Claims 2-9 are canceled.
Claim 1 is amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka - (JP08132858 - referring to the previously cited English machine translation), in view of Gavlak - (US5385028 - previously cited), hereinafter referred to as “Otsuka” and “Gavlak” respectively.

Regarding Claim 1, Otsuka discloses an air-conditioning apparatus (Figure 2) comprising: 
an evaporator (16) to evaporate a refrigerant (per Paragraph 0006, last sentence); 
a cooperative device group (group of elements 11, 13, 14, 15, not all shown in Figure 2 but as shown in Figure 4. Here it is noted that per Paragraph 0022 these elements are common between the conventional art shown in Figure 4 and the embodiment of Figure 2), the cooperative device group and the evaporator constituting a refrigeration cycle using the refrigerant by exchange of the refrigerant (per Paragraph 0006, noting that in Paragraph 0006 the element numbers for the evaporator and the compressor are inverted presumably due to errors in the machine translation); 
an evaporator fan (9) to create a flow of air striking the evaporator (as shown in Figure 2, fan 9 sucks air from inside and/or outside air inlets 20 & 21 respectively thus the air will ultimately strike the evaporator before exiting at 37); 
a waste heat recovery unit (group of elements 31, 40, 44, 45) disposed upstream of the evaporator (as shown in Figure 2, at least element 40 is upstream of the evaporator. This interpretation is consistent with applicant disclosure where only a heater 82 is upstream of the evaporator) in a route of the flow of indoor air (route of air inside of casing 17 from inside air suction port 20 towards outlet 37. At least element 40 is in a route of the flow of indoor air. This interpretation is consistent with applicant disclosure where only a heater 82 is in a route of the flow of indoor air), the waste heat recovery unit comprising 
(i) a waste heat recovery part (31) to recover waste heat from a waste heat source (10, as shown in Figures 2 & 4 cooling water from sub-engine 10 is cooled at sub-engine radiator 31 and a portion of that cooling water is transmitted towards the drying heater 40 as to dry the evaporator 16) and 
(ii) a heat-release part (40) to release, to the evaporator, heat transmitted to the heat-release part (per Paragraph 0022), 
the waste heat recovery unit being switchable between 
(a) a heat-releasing state (drying mode, per Paragraphs 0022-0023) in which the waste heat recovered by the waste heat recovery part is transmitted to (per Paragraphs 0022-0023), and 
(b) a heat-release-stopped state (cooling mode, per Paragraphs 0011-0012) in which the waste heat recovered by the waste heat recovery part is less transmittable to the heat-release part than when in the heat-releasing state (implicitly stated throughout the disclosure since bacteria is forming on the surfaces of the evaporator during cooling operation in the absence of heat from heater 40); and 
a controller (43) configured to control the waste heat recovery unit to be in the heat-release-stopped state when the refrigerant is being exchanged between the evaporator and the cooperative device group (during the cooling mode per Paragraphs 0011-0012), and control the waste heat recovery unit to be in the heat-releasing state in a state in which the exchange of the refrigerant is stopped (during the dry mode, per Paragraph 0017). 
Otsuka fails to teach wherein in the heat-releasing state the evaporator fan is creating the flow of air (per Paragraph 0017, the evaporator fan 9 is also stopped during the drying mode) and thus also fails to teach wherein the flow of indoor air heated by the heat-release part heats the evaporator by convective heat transfer in the heat-releasing state.
However, Gavlak teaches an air-conditioning apparatus (Figure 1) comprising a refrigerant cycle (10) having an evaporator (22), an evaporator fan (26), a controller (50) controlling at least the evaporator fan (Column 2, lines 65-67), and a heat-releasing state in which the evaporator is heated to remove moisture that would otherwise cause (Columns 2 & 3, lines 15-17 & 39-55, respectively). In particular, Gavlak teaches that during the heat-releasing state the evaporator fan is briefly turned on high to blow off as much moisture as possible and subsequently the evaporator fan is turned to low to allow rapid heating of the evaporator which ultimately result in the desired odor prevention.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Otsuka, by briefly operating the evaporator fan on high and subsequently operating the fan on low during the heat-releasing state, as taught by Gavlak, for the purpose of blowing off as much moisture as possible while allowing rapid heating of the evaporator ultimately resulting in undesirable-odor prevention.  
Otsuka as modified would result in wherein the flow of indoor air heated by the heat-release part heats the evaporator by convective heat transfer in the heat-releasing state (since both the heat-release part 40 and the evaporator 16 are in series along the air flow path from inlet 20 towards outlet 37, here the air heated at the heat-release part 40 would inherently heat the evaporator 16 via convective heat transfer as the air heated at the heat-release part 40 flows towards the evaporator 16. This will inherently occur in addition to the disclosed heat conduction from the heat-release part 40 to the evaporator 16)
Regarding Claim 10, Otsuka as modified teaches the air-conditioning apparatus according to claim 1 and further teaches wherein the controller is configured to control the air-conditioning apparatus to switch from the heat-release-stopped state in which the controller causes the exchange of the refrigerant between the evaporator and the (as set forth in claim 1 above).
Regarding Claim 12, Otsuka as modified teaches the air-conditioning apparatus according to claim 1 and further teaches wherein the air-conditioning apparatus is disposed in a vehicle (bus 100, as shown in Otsuka’s Figure 3), and the waste heat source is at least a power supply circuit to supply power to an electric device mounted on the vehicle (the sub engine 10 serve as a power supply circuit to both the compressor 11 and the radiator fan 12, at least the fan is an electric device).
Regarding Claim 13, Otsuka as modified teaches the air-conditioning apparatus according to claim 1 and further teaches wherein the evaporator evaporates the refrigerant by heat exchange with air taken in from an air-conditioning target room (air from cabin 2 of a bus entering the heater core through inlet 20 of case 17, per Otsuka’s Figure 3) that is a target for air conditioning (Otsuka’s Paragraphs 0003-0004 & 0007).
Regarding Claim 14, Otsuka as modified teaches the air-conditioning apparatus according to claim 1 and further teaches wherein the evaporator evaporates the refrigerant by heat exchange with air taken in from outside an air-conditioning target room that is a target for air conditioning (air from outside of cabin 2 of a bus entering the heater core through inlet 21 of case 17, per Otsuka’s Figure 3) that is a target for air conditioning (Otsuka’s Paragraphs 0003-0004 & 0007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Gavlak, and further in view of Leilich et al. - (US1945944 - previously cited), hereinafter referred to as “Leilich”.

Regarding Claim 11, Otsuka as modified teaches the air-conditioning apparatus according to claim 1 and further teaches wherein the air-conditioning apparatus is disposed in a vehicle (bus 100, as shown in Otsuka’s Figure 3), the evaporator evaporates the refrigerant by heat exchange with air taken in from a passenger compartment (air from cabin 2 of a bus entering the heater core through inlet 20 of case 17, per Otsuka’s Figure 3) of the vehicle, when the controller receives from outside a signal indicating absence of a passenger in the passenger compartment (per Otsuka’s Paragraph 0020 where the drying mode occurs during maintenance or cleaning after operation of the bus), the controller (i) stops the exchange of the refrigerant (as set forth in claim 1 above) and (ii) controls the waste heat recovery unit to be in the heat-releasing state, in a state in which the evaporator fan is creating the flow of air (as set forth in claim 1 above).
Otsuka as modified teaches wherein the vehicle is a bus rather and a railway vehicle.
However, the type of vehicle does not limit the structure of the air-conditioning apparatus and a skilled artisan would have found it obvious to employ such air-conditioning apparatus to condition the air in any type of vehicular enclosed space as evidenced by Leilich. In particular, Leilich teaches that air conditioning apparatuses are applicable to any type of vehicle such as railway cars, busses, boats, ships, and even to (Page 1, lines 1-14) ultimately ensuring comfort of the occupants.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Otsuka, by employing the air-conditioning apparatus in a railway car, as taught by Leilich, for the same  purpose of cooling, heating, purifying and cleansing the circulating air ultimately ensuring comfort of the occupants.  

Response to Arguments
Applicant's arguments, see remarks filed 02/15/2021, have been fully considered but they are not deemed persuasive.
In response to Applicant arguments that the prior art combination of Otsuka in view of Gavlak does not render the claimed invention obvious, the Office asserts that while Otsuka indeed fails to teach convective heat transfer as the primary means to heat the evaporator since the evaporator is off during the heat-release operation, as set forth in the rejection above, Gavlak teaches that it is advantageous during a heating operation of an evaporator to turn the evaporator fan on as to blow off as much moisture as possible in order to prevent bacterial growth which otherwise would cause bad odors. Therefore, running the fan in Otsuka's during the heating operation would result in preventing bacterial growth which otherwise would cause bad odors. In Otsuka as modified, once the evaporator fan is operating during the heat release state, convection heat transfer will inherently occur as the high temperature air from the heater flows across the evaporator. 
All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, Claims 1 and 10-14 remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763